Case 1:20-cv-00158-NIQA-LAS Document 60 Filed 02/26/21 Page 1 of 2 PageID #: 1098



                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE


   Monterey Research, LLC,                                   )
                                                             )
                          Plaintiff,                         )
                                                             )    C.A. No. 20-cv-158-NIQA-LAS
           v.                                                )
                                                             )
   Marvell Technology Group Ltd.,                            )
   Marvell International Ltd.,                               )
   Marvell Asia Pte Ltd., and                                )
   Marvell Semiconductor, Inc.                               )
                                                             )
                         Defendants.


                 STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

         WHEREAS, Plaintiff Monterey Research, LLC (“Monterey”) and Defendants

  Marvell Technology Group Ltd., Marvell International Ltd., Marvell Asia Pte Ltd., and

  Marvell Semiconductor, Inc. (“Marvell”) (collectively, “the Parties”) have resolved all claims

  and counterclaims in this case, and have signed a written settlement agreement, dated

  December 30, 2020.

         It is hereby stipulated by the Parties, through their attorneys of record, subject to

  the approval of the Court, that in connection with this case:

            1. All of the parties’ respective claims, defenses, and counterclaims are
               dismissed with prejudice;

            2. Each party shall bear its own attorneys’ fees, costs, and expenses;

            3. The parties waive all rights of appeal; and

            4. This Court retains jurisdiction over the parties for purposes of enforcing this
               Stipulation and Order.
Case 1:20-cv-00158-NIQA-LAS Document 60 Filed 02/26/21 Page 2 of 2 PageID #: 1099


 Dated: February 26, 2021                   Respectfully submitted,


  FARNAN LLP                                MORRIS, NICHOLS, ARSHT & TUNNELL
                                            LLP

  /s/ Brian E. Farnan                       /s/ Jack B. Blumenfeld
  Brian E. Farnan (Bar No. 4089)            Jack B. Blumenfeld (#1014)
  Michel J. Farnan (Bar No. 5165)           1201 North Market Street
  919 North Market St., 12th Floor          P.O. Box 1347
  Wilmington, DE 19801                      Wilmington, DE 19899
  Telephone: 302-777-0300                   (302) 658-9200
  Facsimile: 302-777-0301                   jblumenfeld@morrisnichols.com
  bfarnan@farnanlaw.com
  mfarnan@farnanlaw.com                     Attorneys for Defendants Marvell Technology
  Attorneys for Plaintiff                   Group, Ltd., Marvell International Ltd.,
                                            Marvell Asia Pte Ltd., and Marvell
                                            Semiconductor, Inc.



          SO ORDERED this _____ day of ___________, 2021.



                                            Hon. Nitza I. Quiñones Alejandro
